DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2020 and 2/8/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malet (20160018633) hereafter Malet.
 	 Regarding claim 1, Malet discloses a liquid lens, comprising: a first window (9), a second window (7), and a cavity disposed between the first window and the second window (shown in fig. 3); a first liquid (4) and a second liquid (5) disposed within the cavity (fig. 3, par. [0033]-[0034]), the first liquid (4) and the second liquid (5) substantially immiscible with each other and having different refractive indices such that an interface between the first liquid and the second liquid defines a variable lens (par. [0033]-[0037]); a common electrode (7) in electrical communication with the first liquid (4); and a driving electrode (8) disposed on a sidewall of the cavity and insulated from the first liquid and the second liquid by an insulating element (fig. 3), wherein the insulating element (2) comprises an insulating outer layer in contact with the liquids, the insulating outer layer comprising a lanthanide series oxide (fig. 3, par. [0033]-[0037], [0060][0063]) and further wherein the lens exhibits a contact angle hysteresis of no more than 30 upon a sequential application of a driving voltage to the driving electrode from 0V to a maximum driving voltage, followed by a return to 0V (fig. 3, par.[0030][0033]-[0040]).

 	Regarding claims 2 and 8, Malet discloses the lens according to claim 1, wherein the insulating outer layer comprises Ce02 (fig. 3, par. [0033]-[0040]).

 	Regarding claims 3 and 9, Malet discloses the lens according to claim 1, wherein the insulating element further comprises a base layer between the insulating outer layer and the driving electrode (fig. 3, par. [0033]-[0040]).

 	Regarding claims 4 and 10, Malet discloses the lens according to claim 3, wherein the base layer has a thickness from about 1 microns to 10 microns and the insulating outer layer has a thickness from about 0.05 microns to about 0.4 microns (fig. 3, par. [0033]-[0040]).

 	Regarding claims 5 and 11, Malet discloses the lens according to claim 3, wherein the base layer comprises a parylene material (par. [0040]).

 	Regarding claims 6 and 12, Malet discloses the lens according to any one of claim[[s]] 1[[1-5]], wherein the insulating outer layer is characterized by a surface roughness indicative of a physical vapor deposition process having features with an average maximum height of less than 10 microns (fig. 3, par. [0033]-[0040]).

Allowable Subject Matter
Claims 13-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitation to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 13 (and its dependents), the prior art does not disclose the claimed liquid lens specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the sequential application of the driving voltage is conducted after the insulating layer is subjected to a thermal aging protocol comprising contact with deionized water for one week at 85°C.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872